 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   DARREN I. DEBOSE.,
                                                             Case No.: 2:18-cv-01641-JAD-NJK
12           Plaintiff(s),
                                                                             Order
13   v.
14   TRANS UNION LLC,
15           Defendant(s).
16          Pending before the Court is a Stipulated Protective Order, which the Court approved to
17 facilitate discovery in this case. This order reminds counsel that there is a presumption of public
18 access to judicial files and records. A party seeking to file a confidential document under seal
19 must file a motion to seal and must comply with the Ninth Circuit’s directives in Kamakana v. City
20 and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).
21          The Court has adopted electronic filing procedures. Attorneys must file documents under
22 seal using the Court’s electronic filing procedures. See Local Rule IA 10-5. Papers filed with the
23 Court under seal must be accompanied with a concurrently-filed motion for leave to file those
24 documents under seal. See Local Rule IA 10-5(a).
25          The Court has approved the blanket protective order to facilitate discovery exchanges. But
26 there has been no showing, and the Court has not found, that any specific documents are
27 secret or confidential. The parties have not provided specific facts supported by declarations or
28 concrete examples to establish that a protective order is required to protect any specific trade secret

                                                      1
 1 or other confidential information pursuant to Rule 26(c) or that disclosure would cause an
 2 identifiable and significant harm. The Ninth Circuit has held that there is a presumption of public
 3 access to judicial files and records, and that parties seeking to maintain the confidentiality of
 4 documents attached to nondispositive motions must show good cause exists to overcome the
 5 presumption of public access. See Kamakana 447 F.3d at 1179. Parties seeking to maintain the
 6 secrecy of documents attached to dispositive motions must show compelling reasons sufficient to
 7 overcome the presumption of public access. Id. at 1180. All motions to seal must address the
 8 applicable standard and explain why that standard has been met. The fact that a court has
 9 entered a blanket stipulated protective order and that a party has designated a document as
10 confidential pursuant to that protective order does not, standing alone, establish sufficient grounds
11 to seal a filed document. See Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th
12 Cir. 2003); see also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).
13         If the sole ground for a motion to seal is that the opposing party (or non-party) has
14 designated a document as subject to protection pursuant to the stipulated protective order, the
15 movant must notify the opposing party (or non-party) at least seven days prior to filing the
16 designated document. The designating party must then make a good faith determination if the
17 pertinent standard for sealing is met. To the extent the designating party does not believe the
18 pertinent standard for sealing can be met, it shall indicate that the document may be filed publicly
19 no later than four days after receiving notice of the intended filing. To the extent the designating
20 party believes the pertinent standard for sealing can be met, it shall provide a declaration
21 supporting that assertion no later than four days after receiving notice of the intended filing. The
22 filing party shall then attach that declaration to its motion to seal the designated material. If the
23 designating party fails to provide such a declaration in support of the motion to seal, the filing
24 party shall file a motion to seal so indicating and the Court may order the document filed in the
25 public record.1
26
27
           1
             In the event of an emergency motion or other instances of expedited briefing, the above
28 procedures shall not apply. Instead, the movant shall file a motion to seal and the designating party
   shall file a declaration in support of that motion to seal within three days of its filing. If the
                                                    2
 1         IT IS ORDERED that counsel shall comply with the requirements of Local Rule IA 10-
 2 5, the Ninth Circuit’s decision in Kamakana, 447 F.3d 1172, and the procedures outlined above,
 3 with respect to any documents filed under seal. To the extent any aspect of the stipulated protective
 4 order may conflict with this order or Local Rule IA 10-5, that aspect of the stipulated protective
 5 order is hereby superseded with this order.
 6         IT IS SO ORDERED.
 7         Dated: November 7, 2018
 8                                                               ______________________________
                                                                 Nancy J. Koppe
 9                                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
   designating party fails to timely file such a declaration, the Court may order the document filed in
28 the public record.

                                                     3
